Judgment unanimously affirmed. Memorandum: County Court properly exercised its discretion in denying the motion of defendant to withdraw her guilty plea. "The record shows that defendant was advised of [her] rights and that [her] Alford plea (see, North Carolina v Alford, 400 US 25) was knowingly, intelligently and voluntarily entered with a full understanding of its consequences” (People v Alfieri, 201 AD2d 935, lv denied 83 NY2d 908). Further, the proof that the People intended to offer at trial, placed on the record by the District Attorney, contained strong evidence of defendant’s guilt (see, People v Alfieri, supra). (Appeal from Judgment of Steuben County Court, Scudder, J.—Criminal Possession Controlled Substance, 5th Degree.) Present—Green, J. P., Pine, Wesley, Callahan and Davis, JJ.